Citation Nr: 0740205	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-41 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation, in excess of 50 
percent, for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that granted service connection for PTSD and 
assigned a 50 percent rating, effective November 12, 1999.  
The veteran disagreed with the initial evaluation.

In January 2006, the veteran filed a claim for a total 
disability rating based on individual unemployability.  The 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

A review of the record reveals that the veteran reported he 
currently receives Social Security disability benefits.  
Copies of the administrative decision and the underlying 
treatment records utilized in reaching the aforementioned 
determination have not been associated with the claims 
folder.  Such must be obtained on remand.  38 C.F.R. § 
3.159(c)(2).

Moreover, the veteran was last examined in March 2003, and 
the last treatment records associated with the file are dated 
in June 2004.  Thus, the Board finds that a current VA 
examination is necessary to adequately evaluate the claim.  
See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, ongoing 
medical records should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish an increased rating or an effective 
date for the disability on appeal.  Thus, on remand 
corrective notice should be provided. 
        
Under the circumstances, the Board finds additional 
development of the record is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
regard to his claim for an increased 
rating for PTSD, that also includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO/AMC should obtain from the 
Social Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All efforts to 
obtain these records should be clearly 
documented in the claims file.

3.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers (both private and VA) 
from whom he has received treatment for 
PTSD since he filed his claim in November 
1999.  After securing any necessary 
authorizations for release of this 
information, attempt to obtain copies of 
all treatment records referred to by the 
veteran which are not already contained in 
the claims file.  In addition, relevant VA 
treatment records dating since June 2004 
should be obtained.

4.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the severity of his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms of the service-
connected PTSD should be reported in 
detail.  In addition, the examiner should 
assign a Global Assessment of Functioning 
score for the service-connected PTSD.

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



